     Case 2:20-cv-00858-JAM-DB Document 13 Filed 04/07/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    RONALD LEE ADAMS,                                   No. 2:20-cv-0858 JAM DB P
11                        Plaintiff,
12            v.                                          FINDINGS AND RECOMMENDATIONS
13    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
14
                          Defendants.
15

16           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff claims that he has been denied contact visits with his niece and nephew

18   because of a classification error in violation of his Eighth and Fourteenth Amendment rights.

19   Presently before the court is plaintiff’s complaint for screening. For the reasons set forth below,

20   the court will recommend that the complaint be dismissed without leave to amend.

21                                              BACKGROUND

22           Plaintiff initiated this action by filing the complaint and requesting to proceed in forma

23   pauperis in April 2020. (ECF Nos. 1, 5.) The undersigned found that plaintiff had accrued three

24   strikes under 28 U.S.C. § 19195(g) prior to filing this action and recommended that plaintiff’s

25   request to proceed in forma pauperis be denied. (ECF No. 6.) Those findings and

26   recommendations were adopted by the district court. (ECF No. 10.) Plaintiff was ordered to pay

27   the filing fee in full in order to proceed with this action. (Id.) Plaintiff has paid the filing fee in

28   full. Accordingly, the court will now screen the complaint.
                                                          1
      Case 2:20-cv-00858-JAM-DB Document 13 Filed 04/07/21 Page 2 of 7


 1                                                  SCREENING

 2          I.      Legal Standards

 3               The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

 5   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

 6   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

 7   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

 8   U.S.C. § 1915A(b)(1) & (2).

 9               A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

11   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

12   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

13   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

14   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

15   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

16   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

17   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell

18   AtlanticCorp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

19   (1957)).

20               However, in order to survive dismissal for failure to state a claim a complaint must
21   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain

22   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,

23   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

24   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

25   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

26   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).
27   ////

28   ////
                                                            2
      Case 2:20-cv-00858-JAM-DB Document 13 Filed 04/07/21 Page 3 of 7


 1                The Civil Rights Act under which this action was filed provides as follows:

 2                       Every person who, under color of [state law] . . . subjects, or causes
                         to be subjected, any citizen of the United States . . . to the deprivation
 3                       of any rights, privileges, or immunities secured by the Constitution .
                         . . shall be liable to the party injured in an action at law, suit in equity,
 4                       or other proper proceeding for redress.
 5   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

 6   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

 7   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

 8   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the

 9   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or

10   omits to perform an act which he is legally required to do that causes the deprivation of which

11   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

12                Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

13   their employees under a theory of respondeat superior and, therefore, when a named defendant

14   holds a supervisorial position, the causal link between him and the claimed constitutional

15   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

16   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

17   concerning the involvement of official personnel in civil rights violations are not sufficient. See

18   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

19          II.      Allegations in the Complaint

20                Plaintiff alleges that in 2003 he was informed during a classification hearing that he was
21   no longer allowed to have contact visitation with any minor under the age of fourteen. (ECF No.

22   1 at 5.) Plaintiff filed an administrative grievance because he was denied visitation with is niece

23   and nephew who were minors at the time. (Id. at 7.) He received a response that included an

24   abstract of judgment from 1981 indicating plaintiff had been convicted of a violation of

25   California Penal Code § 288a(c). Plaintiff claims the abstract of judgment incorrectly indicates

26   that the victims of his crime were under the age of 14, but that the victims were actually adults.
27   (Id. at 8.)

28   ////
                                                               3
     Case 2:20-cv-00858-JAM-DB Document 13 Filed 04/07/21 Page 4 of 7


 1              Plaintiff states that a California Department of Corrections and Rehabilitation (CDCR)

 2   regulation, California Code of Regulations, title 15 § 3177,1 prohibits inmates who are sex

 3   offenders from having contact with minors. He states that the erroneous abstract of judgment has

 4   been used by prison officials to deny him contact visitation with family members under the age of

 5   fourteen for the past sixteen years.

 6       III.      Plaintiff’s Allegations Fail to State a Claim

 7              Plaintiff claims he has been deprived of contact visitation in violation of his right to Due

 8   Process and his right to be free from cruel and unusual punishment.

 9                     A. Due Process

10              Plaintiff claims he has been improperly denied contact visitation because the 1981 abstract

11   of judgment indicates the victim of that crime was a minor. However, even if the abstract of

12   judgment were changed to reflect that the victims of the crime were adults, he still could not state

13   a claim for violation of his right to due process.

14              The Fourteenth Amendment’s Due Process Clause protects person against deprivations of

15   life, liberty, or proper; and those who seek to invoke its procedural protect must establish that one

16   of these interests is at stake. Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (quotation marks

17   omitted). In order to state a cognizable due process claim, plaintiff must first establish the

18   existence of a liberty interest for which protection is sought. A prisoner has a liberty interest

19   protected by the Due Process Clause only where the restraint “‘imposes atypical and significant

20   hardship on the inmate in relation to the ordinary incidents of prison life.’” Keenan v. Hall, 83
21   F.3d 1083, 1088 (9th Cir. 1996) (quoting Sandin v. Connor, 515 U.S. 472, 484 (1985)). The

22   Ninth Circuit has held that inmates have no protected interest in contact visitation. See Valdez v.

23   Woodford, 308 Fed.App’x 181, 183 (9th Cir. 2009) (holding district court properly dismissed

24   plaintiff’s claim alleging prison’s restriction of his right to visit with children due to his sex-

25
     1
26    The court notes that the regulation cited by plaintiff sets forth the standards for family visitation.
     The code section seemingly at issue is Cal. Code Regs., tit. 15 § 3173.1 which states in relevant
27   part: “For inmates convicted of PC Section(s) 261, 264.1, 266c, 285, 286, 288, 288a, 288.5, or
     289 when the victim is a minor, visitation with any minor who is not the victim of the crime shall
28   be limited to non-contact status except as authorized by the Institution Classification Committee.”
                                                        4
     Case 2:20-cv-00858-JAM-DB Document 13 Filed 04/07/21 Page 5 of 7


 1   offender convictions because neither federal nor state law has created a protected interest in

 2   visitation).

 3           Further, “it is well-settled that prisoners have no constitutional right while incarcerated to

 4   contact visits,” Gerber v. Hickman, 291 F.3d 617, 621 (9th Cir. 2002), and courts have upheld

 5   prohibitions on contact visits with minors under California Code of Regulations, title 15 § 3173.1.

 6   See Shallow v. Molina, 572 Fed.App’x 545, 547 (9th Cir. 2014) (holding “district court properly

 7   dismissed the Substantive Due Process and First Amendment claims based on the continued

 8   restriction on contact visitation with minors because inmates possess no constitutional right to

 9   contact visitation”); Knox v. Biter, No. 1:18-cv-0761 AWI SAB PC, 2018 WL 4039971, at *3

10   (E.D. Cal. Aug. 22, 2018), report and recommendation adopted, 2018 WL 6573225 (E.D. Cal.

11   Dec. 13, 2018) (“Plaintiff contends that he has been denied contact visitation with any minor . . .

12   Plaintiff fails to state a cognizable due process claim because he has not established a protected

13   liberty interest in such contact visitation); Brooks v. Macomber, No. 2:14-cv-0730 TLN AC, 2014

14   WL 4545951, at *2-3 (E.D. Cal. Sept. 12, 2014) (finding plaintiff failed to state a claim because

15   there is no constitutional right to contact visits where plaintiff was denied contact visits with

16   minor family members under § 3173.1).

17           Accordingly, the allegations in the complaint do not state a cognizable claim for violation

18   of plaintiff’s due process rights.

19                  B. Eighth Amendment

20           Plaintiff alleges the denial of contact visitation with minors amounts to cruel and unusual
21   punishment in violation of his rights under the Eighth Amendment. (ECF No. 1 at 5.)

22   The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S. Const.

23   amend. VIII. Prison officials have a duty to ensure prisoners are provided adequate shelter, food,

24   clothing, sanitation, medical care, and personal safety. Johnson v. Lewis, 217 F.3d 726, 731 (9th

25   Cir. 2000) (quotation marks and citation omitted). To plead an Eighth Amendment claim,

26   prisoners must allege facts sufficient to plausibly show that officials acted with deliberate
27   indifference to a substantial risk of harm to their health or safety. Farmer v. Brennan, 511 U.S.

28   825, 847 (1994).
                                                         5
     Case 2:20-cv-00858-JAM-DB Document 13 Filed 04/07/21 Page 6 of 7


 1             Denial of contact visitation does not violate the Eighth Amendment. Toussaint v.

 2   McCarthy, 801 F.2d 1080, 1113 (9th Cir. 1986), abrogated in part on other grounds by Sandin v.

 3   Connor, 515 U.S. 472 (1985); see also Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996),

 4   amended by 135 F.3d 1318 (9th Cir. 1998); Barnett v. Centoni, 31 F.3d 813, 817 (9th Cir. 1994).

 5   The Supreme Court has held that a regulation restricting visitation does not “create inhumane

 6   prison conditions, deprive inmates of basic necessities, or fail to protect their health or safety. Nor

 7   does it involve the infliction of pain or injury, or deliberate indifference to the risk that it might

 8   occur.” Overton v. Bazzetta, 539 U.S. 126, 137 (2003).

 9             Accordingly, plaintiff cannot state a claim for violation of his Eighth Amendment rights

10   based on denial of contact visitation.

11       IV.      No Leave to Amend

12             Leave to amend should be granted if it appears possible that the defects in the complaint

13   could be corrected, especially if a plaintiff is proceeding pro se. Lopez v. Smith, 203 F.3d 1122,

14   1130-31 (9th Cir. 2000) (en banc); Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A

15   pro se litigant must be given leave to amend his or her complaint, and some notice of its

16   deficiencies, unless it is absolutely clear that the deficiencies of the complaint could not be cured

17   by amendment.” (citing Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)). However, if, after

18   careful consideration, it is clear that a complaint cannot be cured by amendment, the court may

19   dismiss without leave to amend. Cato, 70 F.3d at 1005-06. The undersigned finds that plaintiff’s

20   allegations fail to state a cognizable claim for relief, and further amendment would be futile. It is
21   well settled that inmates have no right to contact visitation, Gerber, 291 F.3d at 621, and that

22   denial of contact visitation does not violate the Eighth Amendment, Toussaint, 801 F.2d at 1113.

23   Therefore, the court will recommend that the compliant be dismissed without leave to amend.

24                                              CONCLUSION

25             For the reasons set forth above, IT IS HEREBY RECOMMENDED that the complaint

26   (ECF No. 1) be dismissed without leave to amend.
27             These findings and recommendations will be submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
                                                          6
      Case 2:20-cv-00858-JAM-DB Document 13 Filed 04/07/21 Page 7 of 7


 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 3   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 4   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

 5   F.2d 1153 (9th Cir. 1991).

 6   Dated: April 6, 2021

 7

 8

 9

10

11

12

13

14

15

16
     DB:12
17   DB:1/Orders/Prisoner/Civil.Rights/adam0858.scrn

18

19

20
21

22

23

24

25

26
27

28
                                                        7
